Per Curiam:

On consideration .of the stipulation between counsel for the petitioner and the Solicitor General, the orders of the Circuit Court of Appeals dismissing the appeal and denying petitioner's motions to be furnished with a transcript of the record, for an extension of time within which to file a transcript of the record on appeal, and to remand the cause to the District Court for the purpose of permitting him to present a motion for a new trial on the ground of newly discovered evidence, are vacated. The cause is remanded to the Circuit Court of Appeals with directions to grant the petitioner reasonable extensions of time for the perfection of his appeal and to reconsider the motion to remand when the court' shall have before it a transcript of the evidence. It is ordered that the mandate issue forthwith.